Exhibit 16.1 KEMPISTY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS, P.C. 15 MAIDEN LANE –SUITE 1003 –NEW YORK, NY 10038 –TEL (212) 406-7CPA (7272) –FAX (212) 513-1930 January 28, 2008 Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Gentlemen: We have read Item4.01(a) of Form 8-K dated January 28, 2008 of China Forestry Inc. (formerly Patriot Investment Corporation) and are in agreement with the statements contained therein. We have no basis to agree or disagree with the statement of the Registrant contained in Item4.01 (b). Sincerely, Kempisty & Company, CPA’s, P.C.
